Citation Nr: 1753508	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-15 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) on an extraschedular basis.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970, to include service in Vietnam.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina, which granted service connection for anxiety
Disorder, not otherwise specified (NOS) with alcohol abuse and assigned a 10 percent rating, effective January 12, 2011.

In April 2013, the RO increased the evaluation for anxiety disorder NOS with
alcohol abuse to 30 percent, effective January 12, 2011; and denied entitlement to a
TDIU.  

In January 2014 and April 2015, the Board remanded the case for further
evidentiary development.  In May 2017, the Board awarded a 50 percent rating for anxiety disorder, NOS with alcohol abuse and denied entitlement to a TDIU on a schedular basis.   The Board also remanded the issue entitlement to a TDIU on an extraschedular basis for referral to the Director, Compensation Service.  In July 2017, the Director of Compensation issued a determination denying TDIU on an extraschedular basis.  Subsequently, the Agency of Original Jurisdiction readjudicated the issue in an August 2017 supplemental statement of the case.  As such, there has been substantial compliance with the Board's remand directive.  See  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The case has since returned for further appellate consideration.


FINDING OF FACT

The Veteran's service-connected anxiety disorder NOS with alcohol abuse does not render him unable to secure and follow a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The Veteran is seeking entitlement to a TDIU on an extraschedular basis.  He has asserted that he last worked in 2009 and had to quit due to his service-connected anxiety disorder, NOS.  
	
In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356   (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran's only service-connected disability is anxiety disorder, NOS, with alcohol abuse, evaluated as 50 percent disabling.  Thus, the Veteran's service-connected disability did not meet the schedular criteria for a TDIU.  

If a Veteran's disability rating does not meet the threshold set forth in 38 C.F.R. § 4.16(a), the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  As noted above, previously, the Board referred the matter of a TDIU on an extraschedular basis to the Director of the Compensation Service.  

The Board's prior decision summarized the relevant evidence of record.  In pertinent part, in October 2011, the Veteran contended that his psychiatric disorder prevented him from securing or following any substantially gainful occupation.  The Veteran reported that he received treatment from January 2011, and worked full-time for 23 years from May 1986 to March 2009, when he retired, as a house man at a hotel.  However, he stated that the manager worked with him over the years to keep him employed.  The Veteran noted that he did not try to find other work due to his nerves.  VA Form 21-4192 confirmed that he worked at Holiday Inn from May 1986 to May 2009 as a house man, and that employment was terminated due to medical reasons.   The only concession noted was that the Veteran was allowed to work without having a driver's license although driving a shuttle van was a duty of a houseman.  

A December 2010 lay statement from J.W., who was the Veteran's employer back in the 1980s, stated that others were "a bit afraid of" the Veteran and that the Veteran eventually became unwilling to work and would cut up his work uniform and work boots in order to avoid working.  The record also includes December 2010 statements from friends and family members describing the Veteran's drinking problem when he returned from Vietnam and his psychiatric symptoms. 

A January 2011 opinion from L.G., a private psychological associate, stated that the Veteran's PTSD symptoms interfered significantly in his professional life, and that he was severely limited in his ability to initiate or sustain work relationships due to his irritability and hyperarousal.  The examiner also stated that his concentration and memory problems prevented him from learning new tasks.  L.G.'s July 2011 letter stated that the Veteran was considered to be totally and permanently disabled as the symptoms significantly interfered in his social and professional life. 

The Veteran was afforded a VA examination in June 2011.  It was noted that the Veteran retired in 2009 due to eligibility by age or duration of work.  The VA examiner found that the Veteran's psychiatric symptoms were transient or mild and decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  However, the examiner stated that, when the Veteran was working full-time, his alcohol abuse interfered with his occupational functioning as he went to work intoxicated twice a month.

In July 2011 and November 2011 letters, L.G. continued to find that the Veteran was totally and permanently disabled.  

The Veteran was afforded another VA examination in April 2014.  At that time, the Veteran reported that he occasionally got in trouble for cursing when he was working at the Holiday Inn, which his cousin corroborated.  Significantly, the VA examiner found evidence of malingering, as objective psychological testing results suggested significant exaggeration of the Veteran's symptoms.

In June 2015, J.B., a private psychologist, opined that the Veteran's psychiatric disorder resulted in occupational and social impairment with reduced reliability and productivity.

The Veteran was afforded another VA examination in July 2015.  The VA clinical neuropsychologist opined that the evidence demonstrated clear and unmistakable evidence of psychiatric symptom amplification and/or malingering, which invalidated the examiner's ability to reasonably ascertain the Veteran's true and current cognitive and psychiatric symptoms presence, and the severity and functional impact of such.  Therefore, he rendered no diagnosis due to significant problems and discrepancies in the Veteran's psychiatric symptom self-report and endorsement.

In an April 2017 letter, J.B., the same private licensed psychologist who provided an earlier opinion, opined that he had no doubt that the Veteran's psychiatric disorder caused major disruption in his capacity to function.

In July 2017, the Director of Compensation Service determined that entitlement to TDIU on an extreschedular basis was not established.  The Director observed that the medical evidence of record showed that the Veteran experienced depressed mood, anxiety, suspiciousness, sleep impairment, flattened affect, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation, which would impact his prior employment as a hotel houseman.   Notwithstanding the assessments from L.G., the record does not demonstrate that the Veteran is precluded from employment, to include the performance sedentary employment.  In this regard, we have assigned greater probative value to the assessments by two VA examiners, who independently administered and discussed the results of psychological testing in addition to the Veteran's VA medical records.

Although the Board may not in the first instance award a TDIU on an extraschedular basis, the Board is not bound by an adverse determination by the Director of Compensation Service regarding extraschedular entitlement to a TDIU because the Court has determined that the Director of Compensation Service's decision is in essence a decision by an agency of original jurisdiction (AOJ) and is no different than a RO's decision in terms of its effect on the Board's jurisdiction and standard of review.  See Wages v. McDonald, 27 Vet. App. 233  (2015).  Accordingly, the Board must determine whether the evidence supports a finding that the Veteran was entitled to TDIU.

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Based on the evidence of record, the Board finds that the Veteran is not unemployable due to his service-connected anxiety disorder, NOS, with alcohol abuse.  As noted above, the schedular criteria for a TDIU are not met and the Director of Compensation Service found that entitlement to a TDIU was not warranted.  See 38 C.F.R. § 4.16(a) and (b).  However, in this regard, while the medical evidence observed some limitations that impacted the Veteran's ability to work, the probative evidence of record does not support the finding that the Veteran's anxiety disorder, NOS, with alcohol abuse precludes his ability to work.  Rather the evidence shows that the Veteran retired after 23 years as a houseman due to medical reasons.  Importantly, the evidence also documents that the Veteran has been able to perform his activities of daily living.  

Moreover, the June 2011 VA examiner found that the Veteran's psychiatric symptoms were transient or mild and decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  Further, the June 2015 private evaluation showed that the Veteran's psychiatric disorder resulted in occupational and social impairment with reduced reliability and productivity.  Moreover, based on objective testing, the most recent VA examiners found that the Veteran's functional impairment could not be determined due to exaggeration of symptoms and/or malingering on the part of the Veteran.  

Although L.G. opined that the Veteran was totally disabled, the symptoms described by the examiner do not document such functional impairment.  Moreover, the remaining medical evidence, including the June 2011 VA examination and June 2015 private evaluation, also does not show such functional impairment.  Significantly, the VA examiners clearly found that based on objective testing, the evidence demonstrated clear and unmistakable evidence of psychiatric symptom amplification and/or malingering, which invalidated the examiner's ability to reasonably ascertain the Veteran's true and current cognitive and psychiatric symptoms presence, and the severity and functional impact of such.  As such, given that the assessment by L.G. relied on the Veteran's self-reported symptoms and no objective testing, it does not appear that it is an accurate assessment of the Veteran's occupational impairment.  In light of the above, the Board must find that this assessment has minimal probative value and is outweighed by the remaining evidence of record.  

Moreover, although in April 2017,  Dr. J.B. opined that the Veteran's disorder caused major disruption in his capacity to function, in the June 2015 evaluation, Dr. J.B. opined that the Veteran's psychiatric disorder resulted in occupational and social impairment with reduced reliability and productivity.  The examiner did not perform a subsequent evaluation; rather his new opinion was based on the prior June 2015 evaluation.  Thus, as the examiner's subsequent opinion contradicts his prior findings, it also has minimal probative value.  Significantly, the most recent VA examiner clearly found that any discrepancies between the Veteran's symptoms documented on current mental health evaluations and the evaluations of Dr. J.B. and L.G. are accounted for by the complete lack of symptoms validity testing by the private examiners.  

In sum, the more probative medical evidence of record, including the recent VA  medical examinations that were based on objective testing, do not document that the Veteran's symptoms cause such a degree of functional impairment that would preclude employment. 

Furthermore, to the extent that the Veteran and his friends and relatives have attempted to establish the Veteran's entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that the Veteran, his friends and relatives are not shown to possess expertise in medical or vocational matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Rather, while they are competent to describe the Veteran's symptoms from his service-connected disability, they are not competent to offer an opinion regarding the functional impact such has on his ability to maintain gainful employment.  Hence, the lay assertions in this regard have no probative value and are outweighed by the more probative medical evidence.  In sum, the competent medical evidence offering detailed specific specialized determinations on the Veteran's functional impairment are the most probative evidence; the medical evidence also largely contemplates the lay assertions concerning his employment and descriptions of symptoms.  

For the foregoing reasons, the Board finds that the Veteran's service-connected anxiety disorder NOS with alcohol abuse does not preclude substantially gainful employment.  In conclusion, the preponderance of the evidence is against entitlement to a TDIU on an extraschedular basis.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A. § 5107(b).  


ORDER

TDIU on an extraschedular basis is denied.  




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


